On June 23, 1940, at about 2 p.m., Michael Melillo with Joseph Fedora as a passenger was driving his automobile north on High Street in East Haven. Behind him was an automobile being driven in the same direction by John Mills, a youth 17 years of age, as the agent of his father, *Page 304 
Walter Mills. Ahead of Melillo was what is known as a "Jack and Jill" ice cream truck, used for peddling and selling ice cream at retail, being driven by one Ingenito. Ingenito, intending to stop to sell and deliver ice cream, put out his hand as a signal to following traffic of such intention. Melillo saw the signal and put out his hand as a signal to traffic following him that he intended to reduce his speed or stop. John Mills did not see the ice cream truck or the signal from its operator at all and did not see the signal of Melillo and did not note in time that Melillo was reducing his speed. John Mills was looking to the side rather than ahead of him as he there operated his automobile. The automobile which he was driving crashed into the rear of that driven by Melillo, causing personal injuries to Melillo and Fedora. John Mills was guilty of negligence in the premises in that he failed and neglected to operate his automobile with due regard to traffic, use and conditions of the highway; in that he failed and neglected to keep his automobile under control; in that he failed to reduce the speed of his automobile when approaching the automobile driven by Melillo and in which Fedora was a passenger, although such reduction of speed was under the circumstances required in the exercise of reasonable care; in that he failed and neglected to note and act upon the signal of Melillo to reduce his speed or stop his automobile; in that he failed to have and to keep a proper lookout for other vehicles and traffic on the highway.
Neither Melillo nor Fedora was guilty of any contributory negligence in the premises.
Such negligence of John Mills was the proximate cause of the injuries suffered by Melillo and Fedora.
Melillo suffered a sprain of the back in the lumbar region. He was totally disabled for two weeks and partially disabled for a further period of two weeks. He earned at his work $24 a week. His doctors' bills amounted to $56.
Joseph Fedora suffered a sprain of the back in the lumbar region and a sprain of the neck. He suffered total disability for two weeks and partial disability for a further period of two weeks. His wages and tips amounted to $30 a week. His doctors' bills amounted to $74.
   Judgment is rendered that Michael Melillo recover from the defendants damages of $404.